DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 04/07/2020.  
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections – 35 U.S.C. § 103.




Claims 1, 3-15, 17-21 and 23 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 01/30/2020, 03/25/2020, 09/23/2020 and 04/30/2021 have been considered (see form-1449, MPEP 609).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully 

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US PGPUB 2011/0087839, hereinafter Sharma), in view of Cohen (US PGPUB 2007/0078872, hereinafter Cohen).

Regarding claim 1, Sharma discloses:
A computing system, comprising:
at least one processor (Sharma, paragraph [0040-44], computers employ processors to process information); and
memory that comprises computer-executable instructions that, when executed by the at least one processor (Sharma, paragraph [0040-44], operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 929), cause the at least one processor to perform acts including:
synthesizing a first program from input-only examples for splitting an input column of an input data set into multiple output columns, the input column of the input data set comprises text string entries (Sharma, paragraph [0020-21], the communication interface 210 may comprise an optical camera, optical character recognition component, and/or the like to facilitate automatic input and analysis of printed and/or other documentary data… a reading module 214 may, in one implementation, be configurable to receive and/or process information from the databases), the input-only examples comprise example text string entries from the input column of the input data set without specification of how the example text string entries are to be split into multiple output columns, the example text string entries of the input-only examples upon which the first program is synthesized being sampled from the text string entries of the input column of the input data set (Sharma, paragraph [0021-23], the splitting module 217 will split the input string into an array using the spaces in the trimmed and replaced string as delimiters to distinguish the elements of the array thereby creating an address string array that may be used to locate the various address components for comparison with the lists contained in the databases 220-223) .  The Examiner construes “split the input string into an array” to be “multiple columns”;
executing the first program to output a first split of the input column of the input data set into the multiple output columns (Sharma, paragraph [0021-23], the splitting module 217 will split the input string into an array using the spaces in the trimmed and replaced string as delimiters to distinguish the elements of the array thereby creating an address string array that may be used to locate the various address components for comparison with the lists contained in the databases 220-223), the first program being executed on the text string entries of the input column of the input data set (Sharma, paragraph [0021-23], the locating module 218 may locate the address components in the address_string_array. For example, the locating module may first seek to identify the state element of an input string. An element may be selected that is most probably the state element (most_probable_state_element). For example, in one implementation, the locating module may check for the state in the last element of the array as the most_probable_state_element. The element that will be checked for state will be called the most_probable_state_element as the array is traversed);
receiving user input that refines the first split of the input column of the input data set into the multiple output columns (Sharma, paragraph [0021-23], receive and/or process information from the databases or information input by a user. For example, it may read an input string entered by a user or a list of states in a database…the SAP may append further elements and perform searches on the resulting combinations until either a match is found or a maximum number (e.g., five) of total string elements have been appended together with no successful match. In one implementation, the SAP may determine an input address array length and set the maximum number of total string elements as the length, a derivative of the length, and/or the like based on desired criteria);
responsive to receiving the user input, synthesizing a second program for splitting the input column of the input data set into the multiple output columns based on the user input (Sharma, paragraph [0021-23], The reading module 214 may, in one implementation, read a list of all the states and their corresponding alternate names from the state database 220 into a cache array (state_array). Further the reading module 214 may also read a list of all cities in a state and their corresponding alternate names (cities_in_state_array) from the city database 221. The reading module 214 may also read a list of all streets within the city and state from the street database 222 based on the city and state previously read and cached and may cache this information as well (street_city_state_array)).  But Sharma does not explicitly disclose executing the program as updated on the input data set to output a split of the input column of the input data set into the multiple output columns.
However, Cohen, in an analogous art, discloses executing the second program to output a refined, second split of the input column of the input data set into the multiple output columns (Cohen, paragraph [0025-28] [0040-44], Modification of the patterns allows for more and more of the unstructured text to match the patterns and subsequently eliminates more and more unmatched text. When the data has been parsed to the desired level, the data may be exported from the spreadsheet and imported into a database… a split-text command that parses unstructured text into columns based delimiters).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cohen (directed to synthesizes a first program from input-only examples for splitting an input column of an input data set into multiple output columns) and Sharma (directed to causing a prompting, updating, and executing the program on an input data set into multiple output columns to be displayed on a display screen) and arrived at causing a prompting, updating, and executing the program on the input data set to output the split columns to be displayed on a display screen.  One of ordinary skill in the art would have been motivated to make such a combination because “the patterns used in parsing data are formed from regular expressions. The parsed data may be displayed in a first format and unmatched strings in the unstructured text may be displayed in a second format. A format may comprise a desired color, font or any other user interface parameter. In addition, the data that parses according to a pattern may be placed in a column associated with the pattern in a tabular user interface, for example a spreadsheet like Excel.TM.. Associating a pattern with a position to display successful matches in allows for breaking unstructured text into pieces associated with a particular field or column. Modification of the patterns allows for more and more of the unstructured text to match the patterns and when the data has been parsed to the desired level, the data may be imported into a database” as taught in Cohen’s Abstract).

Regarding claim 3, the combination of Sharma and Cohen disclose:
The computing system of claim 1, wherein the first program and the second program are synthesized in a domain-specific language (DSL) for splitting a text string into a tuple of fields based on a combination of delimiters (Sharma, paragraph [0021-23], the splitting module 217 will split the input string into an array using the spaces in the trimmed and replaced string as delimiters to distinguish the elements of the array thereby creating an address string array that may be used to locate the various address components for comparison with the lists contained in the databases 220-223).

Regarding claim 4, the combination of Sharma and Cohen disclose:
The computing system of claim 1, wherein the user input specifies a constraint for refining the first split of the input column of the input data set into the multiple output columns (Cohen, paragraph [0025-28] [0040-44], The patterns may be displayed in the tabular user interface as tooltips associated with each position or column where a pattern parses to…FIG. 1 is a view of tabular user interface 100 comprising unstructured text shown in unstructured text column 101 and parsed data shown in columns 102 and 103 that matches at least one pattern…The parsed data may be displayed in a first format and unmatched strings in the unstructured text may be displayed in a second format).

Regarding claim 5, the combination of Sharma and Cohen disclose:
The computing system of claim 4, wherein the constraint is a declarative constraint, the declarative constraint indicates a user specified property for splitting the text string entries applicable across all the text string entries of the input data set (Cohen, paragraph [0025-28] [0040-44], This feature allows for at least one cell to be copied into another at least one cell anywhere in the spreadsheet by accepting a user command to select at least one cell and accepting a user command to autofill into another selected at least one cell…FIG. 1 is a view of tabular user interface 100 comprising unstructured text shown in unstructured text column 101 and parsed data shown in columns 102 and 103 that matches at least one pattern…The parsed data may be displayed in a first format and unmatched strings in the unstructured text may be displayed in a second format).

Regarding claim 6, the combination of Sharma and Cohen disclose:
The computing system of claim 5, wherein the declarative constraint specifies at least one of a number of output columns, a column type of a particular output column, or a set of delimiters, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects “a number of output columns” (Cohen, paragraph [0025-28], a split-text command that parses unstructured text into columns based delimiters).

Regarding claim 7, the combination of Sharma and Cohen disclose:
The computing system of claim 4, wherein the constraint is an example-based constraint, the example-based constraint indicates a user specified property for splitting a particular text string entry, the text string entries of the input data set comprise the particular text string entry in the input column (Cohen, paragraph [0025-28] [0040-44], This feature allows for at least one cell to be copied into another at least one cell anywhere in the spreadsheet by accepting a user command to select at least one cell and accepting a user command to autofill into another selected at least one cell…Row 406 for example comprises comma characters and performing a split-text command using this delimiter would split the text into the number of substrings separated by the delimiter character. Accepting the parse data command allows for the number of selected cells to be parsed according to the patterns shown for example in FIG. 2).

Regarding claim 8, the combination of Sharma and Cohen disclose:
The computing system of claim 7, wherein the example-based constraint specifies at least one of a substring in the particular text string entry indicated in the user input as being an instance of a delimiter or a substring in the particular text string entry indicated in the user input as being an instance of a field for a specified output column, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects “a substring in the particular text string entry indicated in the user input as being an instance of a delimiter” (Cohen, paragraph [0025-28] [0040-44], This feature allows for at least one cell to be copied into another at least one cell anywhere in the spreadsheet by accepting a user command to select at least one cell and accepting a user command to autofill into another selected at least one cell…Row 406 for example comprises comma characters and performing a split-text command using this delimiter would split the text into the number of substrings separated by the delimiter character. Accepting the parse data command allows for the number of selected cells to be parsed according to the patterns shown for example in FIG. 2).

Regarding claim 9, the combination of Sharma and Cohen disclose:
The computing system of claim 7, wherein the example-based constraint comprises negative feedback for the first program, the negative feedback specifies at least one of a substring in the particular text string entry indicated in the user input as not being an instance of a delimiter or a substring in the particular text string entry indicated in the user input as not being an instance of a field, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects “a substring in the particular text string entry indicated in the user input as not being an instance of a field” (Cohen, paragraph [0025-28] [0040-44], enable a user interface for parsing unstructured data using pattern recognition. FIG. 1 is a view of tabular user interface 100 comprising unstructured text shown in unstructured text column 101 and parsed data shown in columns 102 and 103 that matches at least one pattern, while column 104 shows text that currently does not match an existing defined pattern).
 
Regarding claim 10, the combination of Sharma and Cohen disclose:
The computing system of claim 1, wherein the user input specifies a particular output column to be further split (Cohen, paragraph [0040-44], FIG. 3 is a view of tooltip 301 showing a pattern comprising a regular expression associated with a position when a mouse is held over a particular position or column. The patterns may also be displayed in the tabular user interface in a text field when a cell is selected or as tooltips associated with each position or column where a pattern parses to for example).

Regarding claim 11, the combination of Sharma and Cohen disclose:
The computing system of claim 1, wherein the user input specifies a contiguous subsequence of the multiple output columns to be merged (Cohen, paragraph [0040-44], multiple rows of unstructured data may be combined into one row using "combine year/make/model" subcommand 508).

Regarding claim 12, the combination of Sharma and Cohen disclose:
The computing system of claim 1, the memory further comprising computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform acts including:
causing a prompt to be displayed on a display screen, the prompt specifies an ambiguity regarding splitting the input column of the input data set into the multiple output columns, and the prompt solicits the user input that refines the first split of the input column of the input data set into the multiple output columns to clarify the ambiguity (Cohen, paragraph [0040-44], FIG. 3 is a view of tooltip 301 showing a pattern comprising a regular expression associated with a position when a mouse is held over a particular position or column. The patterns may also be displayed in the tabular user interface in a text field when a cell is selected or as tooltips associated with each position or column where a pattern parses to for example).

Regarding claim 13, the combination of Sharma and Cohen disclose:
The computing system of claim 12, wherein the user input specifies at least one of a declarative constraint or an example-based constraint to clarify the ambiguity, the declarative constraint indicates a property for the second program across all the text string entries of the input data set, and the example-based constraint indicates a property for a particular text string entry in the text string entries of the input data set, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects “declarative constraint” (Cohen, paragraph [0025-25] [0040-44], This feature allows for at least one cell to be copied into another at least one cell anywhere in the spreadsheet by accepting a user command to select at least one cell and accepting a user command to autofill into another selected at least one cell…FIG. 2 is a view of a tabular user interface 200 comprising a set of patterns comprising associated positions for placing successful pattern matches. The patterns may be created and modified using a tabular user interface although this is not required. Patterns are shown in pattern column 202 and the cell shown with the bounding box around it ".*(Ave|Street . . . " is a regular expression pattern used for associating a portion of unstructured text with a street field or column or position).

Regarding claim 23, the combination of Sharma and Cohen disclose:
The computing system of claim 1, wherein synthesizing the first program based on the input-only examples for splitting the input column of the input data set into the multiple output columns further comprises:
identifying potential field-level programs based on the input-only examples, wherein a given field-level program is configured to detect a given delimiter between data values (Cohen, paragraph [0044-46], The split-text command allows for a row to be divided into multiple rows based on a delimiter such as a comma, semicolon, space, tab or any other character. Row 406 for example comprises comma characters and performing a split-text command using this delimiter would split the text into the number of substrings separated by the delimiter character); and 
ranking sets of the potential field-level programs to select a particular set of the potential field-level programs, wherein the first program is constructed from the particular set of the potential field-level programs (Cohen, paragraph [0044-46], A pattern is obtained at 602. The pattern may be any regular expression of any complexity. The formatting information associated with the pattern is obtained at 603. The formatting information may comprise color, font and/or position information. The position information for example may specify an absolute or relative position for which to place data that matches the pattern… Checking for more regular expressions to match and checking for more rows to match allows for all text to be check with all patterns).  Examiner construes “matching” to be “ranking” unless the Applicant further clarifies the “ranking” limitation.

Claims 14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US PGPUB 2007/0078872, hereinafter Cohen), in view of Sharma (US PGPUB 2011/0087839, hereinafter Sharma).

Regarding claim 14, Cohen discloses:
A method of interactively splitting an input column of an input data set into multiple output columns, comprising:
causing the program to be displayed on a display screen, the program being editable when displayed on the display screen (Cohen, paragraph [0040-44], FIG. 2 is a view of a tabular user interface 200 comprising a set of patterns comprising associated positions for placing successful pattern matches. The patterns may be created and modified using a tabular user interface although this is not required. Patterns are shown in pattern column 202 and the cell shown with the bounding box around it ".*(Ave|Street . . . " is a regular expression pattern used for associating a portion of unstructured text with a street field or column or position);
updating the program based on user input that specifies an edit to the program displayed on the display screen (Cohen, paragraph [0040-44], FIG. 2 is a view of a tabular user interface 200 comprising a set of patterns comprising associated positions for placing successful pattern matches. The patterns may be created and modified using a tabular user interface although this is not required. Patterns are shown in pattern column 202 and the cell shown with the bounding box around it ".*(Ave|Street . . . " is a regular expression pattern used for associating a portion of unstructured text with a street field or column or position); and
executing the program as updated on the input data set to output a split of the input column of the input data set into the multiple output columns (Cohen, paragraph [0040-44], FIG. 1 is a view of tabular user interface 100 comprising unstructured text shown in unstructured text column 101 and parsed data shown in columns 102 and 103 that matches at least one pattern…The parsed data may be displayed in a first format and unmatched strings in the unstructured text may be displayed in a second format).  But Cohen does not explicitly disclose synthesizing a program based on input-only examples for splitting the input column of the input data set into the multiple output columns, the program being synthesized in a domain-specific language (DSL) for splitting a text string into a tuple of fields based on a combination of delimiters, the input-only examples comprise example text string entries from the input column of the input data set without specification of how the example text string entries are to be split into multiple output columns.
However, Sharma, in an analogous art, discloses synthesizing a program based on input-only examples for splitting the input column of the input data set into the multiple output columns (Sharma, paragraph [0020-21], the communication interface 210 may comprise an optical camera, optical character recognition component, and/or the like to facilitate automatic input and analysis of printed and/or other documentary data… a reading module 214 may, in one implementation, be configurable to receive and/or process information from the databases), the program being synthesized in a domain-specific language (DSL) for splitting a text string into a tuple of fields based on a combination of delimiters, the input-only examples comprise example text string entries from the input column of the input data set without specification of how the example text string entries are to be split into multiple output columns, the example text siring entries of the input-only examples upon which the program is synthesized being sampled from the input column of the input data set (Sharma, paragraph [0021-23], the splitting module 217 will split the input string into an array using the spaces in the trimmed and replaced string as delimiters to distinguish the elements of the array thereby creating an address string array that may be used to locate the various address components for comparison with the lists contained in the databases 220-223).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cohen (directed to causing a prompting, updating, and executing the program on an input data set into multiple output columns to be displayed on a display screen) and Sharma (directed to synthesizes a first program from input-only examples for splitting an input column of an input data set into multiple output columns) and arrived at synthesizes a first program, causing a prompting, updating, and executing the program on the input data set to output the split columns to be displayed on a display screen.  One of ordinary skill in the art would have been motivated to make such a combination because “a text parser whereby users may enter a text string, such as manually via an input field. The SAP processes the input address string to extract address elements for storage, display, reporting, and/or use in a wide variety of back-end applications. In various embodiments and implementations, the SAP may facilitate: separation and identification of address components regardless of the order in which they are supplied in the input address string; supplementation of missing address information; correction and/or recognition of misspelled terms, abbreviations, alternate names, and/or the like variants of address elements; recognition of unique addresses based on minimal but sufficient input identifiers; and/or the like” as taught in Sharma’s Abstract).

Regarding claim 15, the combination of Cohen and Sharma disclose:
The method of claim 14, further comprising:
prior to the updating of the program:
executing the program on the input data set (Cohen, paragraph [0040-44], FIG. 5 shows a menu presented by an embodiment of the invention allowing for user commands such as parse text, highlight multi value, split text, autofill, pre-import and an options settings interface. Commands parse text 501, split text 503 and autofill 504 have been discussed in relation to a popup menu shown in FIG. 4. Commands highlight multi value 502, pre-import 505 and options); and
causing a result of the program prior to the updating to be displayed on the display screen with the program (Cohen, paragraph [0040-44], FIG. 2 is a view of a tabular user interface 200 comprising a set of patterns comprising associated positions for placing successful pattern matches. The patterns may be created and modified using a tabular user interface although this is not required. Patterns are shown in pattern column 202 and the cell shown with the bounding box around it ".*(Ave|Street . . . " is a regular expression pattern used for associating a portion of unstructured text with a street field or column or position).

Regarding claim 17, the combination of Cohen and Sharma disclose:
The method of claim 14, further comprising:
receiving user input, the user input specifies a declarative constraint, the declarative constraint indicates a user specified property for splitting the text string entries of the input data set applicable across all the text string entries of the input data set (Cohen, paragraph [0040-44], FIG. 2 is a view of a tabular user interface 200 comprising a set of patterns comprising associated positions for placing successful pattern matches. The patterns may be created and modified using a tabular user interface although this is not required. Patterns are shown in pattern column 202 and the cell shown with the bounding box around it ".*(Ave|Street . . . " is a regular expression pattern used for associating a portion of unstructured text with a street field or column or position);
wherein the program for splitting the input column of the input data set into the multiple output columns is synthesized based on the user input (Sharma, paragraph [0021-23], the reading module 214 may, in one implementation, read a list of all the states and their corresponding alternate names from the state database 220 into a cache array (state_array). Further the reading module 214 may also read a list of all cities in a state and their corresponding alternate names (cities_in_state_array) from the city database 221. The reading module 214 may also read a list of all streets within the city and state from the street database 222 based on the city and state previously read and cached and may cache this information as well (street_city_state_array)).

Regarding claim 18, Cohen discloses:
A method of interactively splitting an input column of an input data set into multiple output columns, comprising:
causing a prompt to be displayed on a display screen, the prompt specifies an ambiguity regarding splitting the input column of the input data set into the multiple output columns (Cohen, paragraph [0040-44], FIG. 2 is a view of a tabular user interface 200 comprising a set of patterns comprising associated positions for placing successful pattern matches. The patterns may be created and modified using a tabular user interface although this is not required. Patterns are shown in pattern column 202 and the cell shown with the bounding box around it ".*(Ave|Street . . . " is a regular expression pattern used for associating a portion of unstructured text with a street field or column or position); 
receiving user input that clarifies the ambiguity (Cohen, paragraph [0040-44], FIG. 4 shows a popup menu presented by an embodiment of the invention allowing for user commands such as autofill command 401, split-text command 402 and parse text command 403. Embodiments of the invention may comprise an "autofill" command that allows cells to be filled from existing selected cells... Although shown for a single cell, multiple cells may be copied into a set of other cells whether empty or not. The split-text command allows for a row to be divided into multiple rows based on a delimiter such as a comma, semicolon, space, tab or any other character. Row 406 for example comprises comma characters and performing a split-text command using this delimiter would split the text into the number of substrings separated by the delimiter character); and
executing the program on the input data set to output a split of the input column of the input data set into the multiple output columns (Cohen, paragraph [0040-44], FIG. 1 is a view of tabular user interface 100 comprising unstructured text shown in unstructured text column 101 and parsed data shown in columns 102 and 103 that matches at least one pattern…The parsed data may be displayed in a first format and unmatched strings in the unstructured text may be displayed in a second format).  But Sharma does not explicitly disclose synthesizing a program for splitting the input column of the input data set into the multiple output columns based on the user input.
However, Sharma, in an analogous art, discloses synthesizing a program for splitting the input column of the input data set into the multiple output columns based on the user input (Sharma, paragraph [0021-23], the splitting module 217 will split the input string into an array using the spaces in the trimmed and replaced string as delimiters to distinguish the elements of the array thereby creating an address string array that may be used to locate the various address components for comparison with the lists contained in the databases 220-223).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cohen (directed to causing a prompting, receiving, and executing the program on an input data set into multiple output columns to be displayed on a display screen) and Sharma (directed to synthesizes a first program from input-only examples for splitting an input column of an input data set into multiple output columns) and arrived at causing a prompting, receiving, synthesizes a program, and executing the program on the input data set to output the split columns to be displayed on a display screen.  One of ordinary skill in the art would have been motivated to make such a combination because “the splitting module 217 will split the input string into an array using the spaces in the trimmed and replaced string as delimiters to distinguish the elements of the array” as taught in Sharma (Sharma: paragraph [0022]).

Regarding claim 19, the combination of Cohen and Sharma disclose:
The method of claim 18, wherein the user input specifies at least one of a declarative constraint or an example-based constraint to clarify the ambiguity, the declarative constraint indicates a user specified property for splitting text string entries of the input data set applicable across all the text string entries of the input data set, and the example-based constraint indicates a user specified property for splitting a particular text string entry in the text string entries of the input data set (Cohen, paragraph [0040-44], FIG. 2 is a view of a tabular user interface 200 comprising a set of patterns comprising associated positions for placing successful pattern matches. The patterns may be created and modified using a tabular user interface although this is not required. Patterns are shown in pattern column 202 and the cell shown with the bounding box around it ".*(Ave|Street . . . " is a regular expression pattern used for associating a portion of unstructured text with a street field or column or position).

Regarding claim 20, the combination of Cohen and Sharma disclose:
The method of claim 18, wherein the program is synthesized in a domain-specific language (DSL) for splitting a text string into a tuple of fields based on a combination of delimiters (Sharma, paragraph [0021-23], the splitting module 217 will split the input string into an array using the spaces in the trimmed and replaced string as delimiters to distinguish the elements of the array thereby creating an address string array that may be used to locate the various address components for comparison with the lists contained in the databases 220-223).

Regarding claim 21, the combination of Cohen and Sharma disclose:
The method of claim 14, further comprising:
receiving user input, the user input specifies an example-based constraint, the example based constraint indicates a user specified property for a splitting particular text string entry in the text string entries of the input data set (Cohen, paragraph [0040-44], FIG. 2 is a view of a tabular user interface 200 comprising a set of patterns comprising associated positions for placing successful pattern matches. The patterns may be created and modified using a tabular user interface although this is not required. Patterns are shown in pattern column 202 and the cell shown with the bounding box around it ".*(Ave|Street . . . " is a regular expression pattern used for associating a portion of unstructured text with a street field or column or position);
wherein the program for splitting the input column of the input data set into the multiple output columns is synthesized based on the user input (Sharma, paragraph [0021-23], the reading module 214 may, in one implementation, read a list of all the states and their corresponding alternate names from the state database 220 into a cache array (state_array). Further the reading module 214 may also read a list of all cities in a state and their corresponding alternate names (cities_in_state_array) from the city database 221. The reading module 214 may also read a list of all streets within the city and state from the street database 222 based on the city and state previously read and cached and may cache this information as well (street_city_state_array).

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
	
Applicant's remarks filed 04/07/2020 with respect to claims 1, 3-15 and 17-21 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Examiner respectfully maintains the rejection for the following reason: 
Issue I:  Applicant argued on page 8 (Remarks/Argument) that Sharma and Cohen fail to disclose synthesizing a first program from input-only examples for splitting an input column of an input data set into multiple output columns, the input column of the input data set comprises text string entries, the input-only examples comprise example text string entries from the input column of the input data set without specification of how the example text string entries are to be split into multiple output columns, the example text string entries of the input-only examples upon which the first program is synthesized being sampled from the text string entries of the input column of the input data set.
Response I:  After review and consideration, the references Sharma and Cohen are efficient read on what being claim based on the instant application’s specification, paragraph [0035-37], “For a data set having a simple text-based format, such as a comma separated values (CSV) format, a fixed, single character delimiter is typically used to separate data values in a string. For instance, the character may be used to separate each value in such a data set”.  The Examiner respectfully disagrees with applicant that because the combination of Sharma and Cohen disclose synthesizing a first program from input-only examples for splitting an input column of an input data set into multiple output columns, the input column of the input data set comprises text string entries, the input-only examples comprise example text string entries from the input column of the input data set without specification of how the example text string entries are to be split into multiple output columns, the example text string entries of the input-only examples upon which the first program is synthesized being sampled from the text string entries of the input column of the input data set (Sharma, paragraph [0021-23], the splitting module 217 will split the input string into an array using the spaces in the trimmed and replaced string as delimiters to distinguish the elements of the array thereby creating an address string array that may be used to locate the various address components for comparison with the lists contained in the databases 220-223).  
Issue II:  Applicant argued on page 9 (Remarks/Argument) that Sharma and Cohen fail to disclose receiving user input that refines the first split of the input column of the input data set into the multiple output columns.
Response II:  The Examiner respectfully disagrees with applicant that because the combination of Sharma and Cohen disclose receiving user input that refines the first split of the input column of the input data set into the multiple output columns.  The Examiner would like to further clarifies from another section of the prior art (Sharma, paragraph [0021-23] [0031], a reading module 214 may, in one implementation, be configurable to receive and/or process information from the databases or information input by a user…the received string may be read by the SAP 315, and white spaces of the read input string, such as empty spaces leading and/or trailing the text content, may be trimmed 320. The SAP may also replace punctuation, such as commas, and multiple spaces with single spaces 325.  These single spaces may then be used as delimiters to split the input string into an array 330).  Examiner construes “receive information input by a user” to be “receiving user input”.
Issue III:  Applicant argued on page 10 (Remarks/Argument) that Sharma and Cohen fail to disclose causing a prompt to be displayed on a display screen, the prompt specifies an ambiguity regarding splitting the input column of the input data set into the multiple output columns, and the prompt solicits the user input that refines the first split of the input column of the input data set into the multiple output columns to clarify the ambiguity.
Response III:  The Examiner respectfully disagrees with applicant that because the combination of Sharma and Cohen disclose causing a prompt to be displayed on a display screen, the prompt specifies an ambiguity regarding splitting the input column of the input data set into the multiple output columns, and the prompt solicits the user input that refines the first split of the input column of the input data set into the multiple output columns to clarify the ambiguity.  The Examiner would like to further clarifies from another section of the prior art (Cohen, paragraph [0042-44], FIG. 4 shows a popup menu presented by an embodiment of the invention allowing for user commands such as autofill command 401, split-text command 402 and parse text command 403. Embodiments of the invention may comprise an "autofill" command that allows cells to be filled from existing selected cells... Although shown for a single cell, multiple cells may be copied into a set of other cells whether empty or not. The split-text command allows for a row to be divided into multiple rows based on a delimiter such as a comma, semicolon, space, tab or any other character. Row 406 for example comprises comma characters and performing a split-text command using this delimiter would split the text into the number of substrings separated by the delimiter character). 
For these reasons, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gross, U.S. Patent Application Publication 2015/0378978 – Summary data autofill.
Rothschiller, U.S. Patent Application Publication 20120192051 – Formatting data by example. 
Vagell, U.S. Patent Number 9,959,265 – Populating values in a spreadsheet using semantic cues.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THAI DANG whose telephone number is 571-270-5271.  The Examiner can normally be reached on Monday through Thursday and alternate Fridays.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163